DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A1 (i.e. claims 1, 3-4, 7-11, 13-14, and 16-18) without traverse in the reply filed on 10/18/2021 is acknowledged. Claims 2, 5-6, 12, and 15 is/are withdrawn as being drawn to nonelected species. Accordingly, claims 1, 3-4, 7-11, 13-14, and 16-18 is/are examined herein.
Notes
Examiner wishes to point out to applicant that claim(s) 1, 3-4, 7-11, 13-14, and 16-17 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114-2115 for further details). 
Examiner wishes to point out to applicant that current independent claim(s) 1 and 16-17 is/are extremely broad to read on multiple references of record.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “drive device” in claims 13-14 and 16 and the claimed “at least one drive element” in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

 “a drive device (generic placeholder) adapted to generate a drive force for moving (functional language; wherein the generic placeholder is not modified by sufficient structure for performing the claimed generating/moving functions)” in claims 13 and 16 with corresponding structure/scope disclosed at least in paragraphs [0072] and [0138] of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 17 recites the limitations “build material recoating device for an apparatus” and “the build material recoating device is configured to apply an amount of a build material powder in at least two build planes of a respective apparatus” which make the scope of the claim unclear/indefinite. Is the apparatus in the preamble of the claim same or different from the respective apparatus in the body of the claim? The recitation “a respective apparatus” implies that the two build planes are in different apparatuses. Thus, the number of apparatuses and the number of build planes per apparatus required by the claim are unclear/indefinite. For purposes of compact prosecution, the second limitation has been examined below as if it read --the build material recoating device is configured to apply an amount of a build material powder in at least two build planes of the apparatus--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 13-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 20170028472).
Regarding claims 1 and 17, Shaw discloses an apparatus (Fig. 7) for additively manufacturing three-dimensional objects formed of consolidated layers of build material (Abstract and P0001), the apparatus comprising:
at least two build planes (118 and 150: P0027, Figs. 4-5, and Fig. 7);
a build material recoating device (powder applicator 116) configured to apply an amount of a build material powder (powder P) in the at least two build planes (116 is capable of applying/recoating an amount/layer of powder in build planes 118 and 150: abstract, P0029, Figs. 4-5, and Fig. 7; wherein a person having ordinary skill in the art would clearly understand/recognize that the applicator 116 clearly has the structure and function/capabilities of a recoating device in the art: P0029 and Figs. 4-5); 
the build material recoating device comprising: at least one build material recoating blade (powder applicator 116 comprises/defines a laterally-elongated structure that is structurally similar/comparable to applicant’s claimed/disclosed recoating blade in terms of structure and function: P0029 and Figs. 4-5; wherein a person having ordinary skill in the art would clearly understand/recognize that the laterally-elongated structure of 116 reads on a recoating blade) moveably supported in a first motion path in which the at least one build material recoating blade is moveable or moved across a first build plane of the at least two build planes (the laterally-elongated structure of 116 is moveably supported in a first motion path annotated as MP1 in which the laterally-elongated structure of 116 is moveable or moved across a first build plane 118 of the at least two build planes: P0029 and annotated Figs. 4-5), and in a second motion path in which the at least one build material recoating blade is moveable or moved across a second build plane of the at least two build planes (the laterally-elongated structure of 116 is moveably supported in a second motion path annotated as MP2 in which the laterally-elongated structure of 116 is moveable or moved across a second build plane 150 of the at least two build planes: P0029 and annotated Figs. 4-5). See MPEP §§ 2112.01 I, 2114 II, and 2115. For the reasons set forth above, Shaw discloses an apparatus and a device substantially as claimed by applicant.

    PNG
    media_image1.png
    711
    551
    media_image1.png
    Greyscale

Regarding claims 7 and 8, Shaw further implicitly discloses a guiding device configured to guide at least one of the at least one build material recoating blade in the first motion path (MP1) and in the second motion path (MP2), wherein the guiding device comprises at least one guiding element being couplable or coupled with the at least one build material recoating blade (guiding element of actuator 136 clearly shown in Figs. 3-4 guiding movement of  the laterally-elongated structure of 116 and annotated as GE), wherein the at least one guiding element extends in between the at least two build planes (GE extends between 118 and 150: annotated Figs. 4-5 above).
Regarding claim 13, Shaw further discloses a drive device (actuator 136 comprises linear electric actuators) adapted to generate a drive force for moving the at least one build material recoating 
Regarding claim 14, Shaw further implicitly discloses wherein the drive device (136) comprises at least one drive element (actuator 136 further structure so forth for allowing movements: P0029) being couplable or coupled with the at least one build material recoating blade (based on P0029 and annotated Figs. 4-5, a person having ordinary skill in the art would clearly understand/recognize that the drive device 136 requires at least one drive element connecting and transmitting power/movement from an actuator source to the laterally-elongated structure of 116), wherein the at least one drive element extends in between the at least two build planes (based on P0029 and annotated Figs. 4-5, a person having ordinary skill in the art would clearly understand/recognize that the at least one drive element extends along the motion path 116 and therefore in between build plane 118 and 15).
Regarding claim 18, Shaw discloses a method of additively manufacturing three-dimensional objects (P0009, 0020, and Fig. 7), the method comprising:
applying a build material powder (P) to a first build plane (118) and to a second build plane (150) with a build material recoating device (116: P0029 and Figs. 4-5; wherein a person having ordinary skill in the art would clearly understand/recognize that the powder applicator 116 clearly has the structure and function/capabilities of a recoating device in the art: P0029 and Figs. 4-5), wherein the build material recoating device comprises at least one build material recoating blade (the powder applicator 116 comprises/defines a laterally-elongated structure that is structurally similar/comparable to applicant’s claimed/disclosed recoating blade in terms of structure and function: P0029 and Figs. 4-5; wherein a person having ordinary skill in the art would clearly understand/recognize that the laterally-elongated structure of 116 reads on a recoating blade), and wherein:
(a) applying the build material powder comprises:
(i) moving the at least one build material recoating blade in a first motion path in which the build material recoating blade is moved across the first build plane (moving the laterally-elongated structure of 116 in a first motion path annotated as MP1 in which the laterally-elongated structure is moved across the 
(ii) moving the at least one build material recoating blade in a second motion path in which the build material recoating blade is moved across the second build plane (moving the laterally-elongated structure of 116 in a second motion path annotated as MP2 in which the laterally-elongated structure is moved across the second build plane 150 to recoat/deposit a layer of the powder P onto 150: P0029, 0043, and annotated Figs. 4-5), wherein the rest of the limitations of claim 18 are optional. In addition, the apparatus of Fig. 4-5 and 7 of Shaw is expected to be capable of performing applicant’s claimed method during normal operation. See MPEP § 2112.02 I. For the reasons set forth above, Shaw discloses a method substantially as claimed by applicant.
Claim(s) 1, 3-4, 7-11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wohlgemuth (US 20190168443 – of record).
Regarding claims 1, 3-4, and 7-11, Wohlgemuth discloses an apparatus (Fig. 6) for additively manufacturing three-dimensional objects formed of consolidated layers of build material (Abstract and P0001), the apparatus comprising:
at least two build planes (at least two build planes annotated as BP1 and BP2: P0018-0019, 0029, and annotated Fig. 6 below);
a build material recoating device (4) configured to apply an amount of a build material powder (P) in the at least two build planes (“The delivery device 4 is of a funnel-shaped hopper configuration and at the underside has a doctor blade which distributes the particulate material P in a uniform layer on the printing platform 9”; “particulate material P is delivered by way of the lower opening which extends along the delivery device 4 to the printing platform 9 or to layers of the particulate material”: P0019-0020 and Fig. 6; thus, the disclosed delivery device 4 in Fig. 6 has the structure and function of a recoating device and is capable of applying an amount of particulate material P in each of the at least two build planes BP1 and BP2: annotated Fig. 6),
least one build material recoating blade moveably supported in a first motion path in which the at least one build material recoating blade is moveable or moved across a first build plane of the at least two build planes (the disclosed delivery device 4 in Fig. 6 comprises a first delivery device 4 associated with the first build plane BP1 and annotated as 4a1; 4a1 is moveably supported in a first motion path annotated as MP1 via a first frame 8; the annotated delivery device 4a1 comprises “a doctor blade which distributes the particulate material P in a uniform layer on the printing platform”; thus, the disclosed doctor blade of 4a1 functions as a recoating blade and is expected to moveable across MP1 to enable layer-by-layer application of P on MP1: P0019-0020 and annotated Fig. 6; a person having ordinary skill in the art would understand/recognized that a doctor blade reads on a recoating blade; a person having ordinary skill in the art would also understand/recognized that the terms doctor blade and recoating blade as well as coating and recoating are used interchangeably in the art), and in a second motion path in which the at least one build material recoating blade is moveable or moved across a second build plane of the at least two build planes (the disclosed delivery device 4 in Fig. 6 comprises a second delivery device 4 associated with the second build plane BP2 and annotated as 4a2; 4a2 is moveably supported in a second motion path annotated as MP2 via a second frame 8; the annotated delivery device 4a2 intrinsically comprises “a doctor blade which distributes the particulate material P in a uniform layer on the printing platform”; thus, the disclosed doctor blade of 4a2 functions as a recoating blade and is expected to moveable across MP2 to enable layer-by-layer application of P on MP2: P0019-0020 and annotated Fig. 6);
wherein the build material recoating device comprises at least two build material recoating blades (4 comprises 4a1 and 4a2 each comprising a doctor blade: P0019-0020, annotated Fig. 6, and as explained above; a person having ordinary skill in the art would understand/recognized that a doctor blade reads on a recoating blade), wherein a first build material recoating blade is moveably supported in the first motion path (the doctor blade of 4a1 is moveably supported in MP1 via the first frame 8: P0019-0020, annotated Fig. 6, and as explained above) and a second build material recoating blade is moveably supported in the 
wherein the at least two build planes are disposed in a lateral arrangement (annotated BP1 and BP2 are laterally arranged: annotated Fig. 6), wherein the first motion path is disposed with a lateral offset relative to the second motion path (annotated MP1 and BP2 are disposed with a lateral offset/space relative to each other: annotated Fig. 6); and
a guiding device (guiding means comprising the first and second frames 8) configured to guide the first build material recoating blade in the first motion path (the first frame 8 is capable of guiding the doctor blade of 4a1 along MP1: P0018-0020, annotated Fig. 6, and as explained above) and to guide the second build material recoating blade in the second motion path (the second frame 8 is capable of guiding the doctor blade of 4a2 along MP2: P0018-0020, annotated Fig. 6, and as explained above), wherein the guide device comprises:
at least one first guiding element being couplable or coupled with the first build material recoating blade (the first frame 8 compresses at least one first longitudinal guide 11 annotated as LG11’ couplable or coupled to 4a1 and its doctor blade and cable of guiding 4a1 and its doctor blade along MP1: P0018-0019, annotated Fig. 6, and as explained above), wherein the at least one first guiding element extends parallel to the first motion path (annotated first longitudinal guide LG11’ extends parallel to annotated MP1: annotated Fig. 6); 
at least one second guiding element being couplable or coupled with the second build material recoating blade (the second frame 8 compresses at least one second longitudinal guide 11 annotated as LG11’’ couplable or coupled to 4a2 and its doctor blade and cable of guiding 4a2 and its doctor blade along MP2: P0018-0019, annotated Fig. 6, and as explained above), wherein the at least one second guiding element extends parallel to the second motion path (annotated second longitudinal guide LG11’’ extends parallel to annotated MP2: annotated Fig. 6); 



    PNG
    media_image2.png
    615
    757
    media_image2.png
    Greyscale

	Regarding claim 13, Wohlgemuth further discloses a drive device (2R and/or 2L) adapted to generate a drive force for moving the at least one build material recoating blade in the first and in the second motion path (annotated robot(s) 2L and/or 2R capable of generating a drive force for moving the 
	Regarding claim 14, Wohlgemuth further discloses wherein the drive device comprises at least one drive element being couplable or coupled with the at least one build material recoating blade (annotated robot(s) 2L/2R comprise at least one annotated robot arm(s) 20R/20L being couplable with 4a1 and/or 4a2 and its doctor blades and cable of driving/moving the doctor blade(s), thus, the arm(s) function as the driving element(s)), wherein the at least one drive element extends in between the at least two build planes (the least one annotated robot arm(s) 20R/20L is arranged and extend in between the BP1 and BP2 and/or is capable of extending between BP1 and BP2 when a single robot 2 alternates between the different planes/apparatuses BP1 and BP2 while performing movement of the coating device: P0020, P0028-0029, and annotated Fig. 6 above; the least one annotated robot arm(s) 20R/20L is/are capable of performing the claimed functions, and therefore, the robot arm(s) 20R/20L is functionally equivalent to and reads on the claimed drive element).
Regarding claim 16, Wohlgemuth further discloses a drive device (2R and/or 2L) adapted to generate a drive force for moving the first build material recoating blade in the first motion path and to generate a drive force for moving the second build material recoating blade in the second motion path (annotated robot(s) 2L and/or 2R capable of generating a drive force for moving the devices 4a1 and 4a2 and its doctor blades along MP1 and MP2 paths: P0019-0020, 0028-0029, and annotated Fig. 6 above; wherein the annotated robot(s) 2L and/or 2R is capable of performing the claimed function, and therefore, it is functionally equivalent to and reads on the claimed drive device; furthermore, Wohlgemuth further discloses to use linear motors in lieu of or in addition to the robots: P0006 and claim 4; the disclosed 
Regarding claim 17, Wohlgemuth, as applied to claim 1 above, discloses a build material recoating device (4) substantially as claimed by applicant (see the rejection of claim 1 above addressing all the claimed limitation of this claim in detail). Thus, Wohlgemuth discloses/suggest a device substantially as claimed by applicant. See MPEP §§ 2112.01 I, 2114 II, and 2115.
Regarding claim 18, Wohlgemuth discloses a method of additively manufacturing three-dimensional objects (P0001-0002), the method comprising:
applying a build material powder (P) to a first build plane (annotated BP1) and to a second build plane (annotated build plane BP2) with a build material recoating device (“The delivery device 4 is of a funnel-shaped hopper configuration and at the underside has a doctor blade which distributes the particulate material P in a uniform layer on the printing platform 9”; “particulate material P is delivered by way of the lower opening which extends along the delivery device 4 to the printing platform 9 or to layers of the particulate material”: P0018-0020 and annotated Fig. 6 above; thus, the disclosed delivery device 4 in Fig. 6 has the structure and function of a recoating device and is capable of applying an amount of particulate material P in each of the at least two build planes BP1 and BP2: annotated Fig. 6),
wherein the build material recoating device comprises at least one build material recoating blade (the disclosed delivery device 4 in Fig. 6 comprises at least one doctor blade that is/functions and reads on the claimed recoating blade: P0019; a person having ordinary skill in the art would understand/recognized that a doctor blade reads on a recoating blade; a person having ordinary skill in the art would also understand/recognized that the terms doctor blade and recoating blade as well as coating and recoating are used interchangeably in the art),
	(a)… (alternative limitations are not required); or
(b) wherein the at least one build material recoating blade comprises a first build material recoating blade and a second build material recoating blade (the disclosed delivery device 4 in Fig. 6 comprises a first delivery device 4 associated with the first build plane BP1 and annotated as 4a1 and a 
and wherein applying the build material powder comprises: 
moving the first build material recoating blade in a first motion path in which the build material recoating blade is moved across the first build plane (moving 4a1 and its doctor blade along a first motion path annotated as MP1 such that disclosed doctor blade of 4a1 is moveable across MP1 to enable layer-by-layer application of P on MP1: P0019-0022, 0029, and annotated Fig. 6 above), and moving the at least one second build material recoating blade in a second motion path in which the build material recoating blade is moved across the second build plane (moving 4a2 and its doctor blade along a second motion path annotated as MP2 such that disclosed doctor blade of 4a2 is moveable across MP2 to enable layer-by-layer application of P on MP2: P0019-0022, 0029, and annotated Fig. 6).  In addition, the apparatus of Fig. 6 of Wohlgemuth is expected to be capable of performing applicant’s claimed method during normal operation. See MPEP § 2112.02 I. For the reasons set forth above, Wohlgemuth discloses a method substantially as claimed by applicant.
Claim(s) 1, 3-4, 7-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cote (US 20190344500 – of record). 
Regarding claims 1, 3-4, and 7-11, Cote discloses an apparatus (20) for additively manufacturing three-dimensional objects formed of consolidated layers of build material (P0001, 0096-0100,  0107, and Fig. 1), the apparatus comprising:
at least two build planes (at least two build platforms 38a and 38b which define at least two build planes annotated as BP1 and BP2: P0110 and annotated Fig. 1 below);
a build material recoating device configured to apply an amount of a build material powder in the at least two build planes (a layer recoating device/means 46a + 46b capable of recoating and applying an amount of build material in each of the at least two build planes BP1/38a and BP2/38b simultaneously: P0098, 0110, and annotated Fig. 1 below; wherein the build material can be “powder”: P0096 and 0110);
least one build material recoating blade moveably supported in a first motion path in which the at least one build material recoating blade is moveable or moved across a first build plane of the at least two build planes (the layer recoating device/means 46a + 46b comprising a first recoating blade 46 associated with the first build plane BP1/38a and annotated as 46a; 46a is slidably supported in a first motion path annotated as MP1 via framework 22: P0110 and annotated Fig. 1 below), and in a second motion path in which the at least one build material recoating blade is moveable or moved across a second build plane of the at least two build planes (the layer recoating device/means 46a + 46b comprising a second recoater blade 46 associated with the second build plane BP2/38b and annotated as 46b; 46b is slidably supported in a second motion path annotated as MP2 via the framework 22: P0110 and annotated Fig. 1 below);
wherein the build material recoating device comprises at least two build material recoating blades (46a and 46b: P0110, annotated Fig. 1 below, and as explained above), wherein a first build material recoating blade is moveably supported in the first motion path (the first recoating blade 46a is moveably supported in the MP1 via the framework 22: P0110, annotated Fig. 1 below, and as explained above) and a second build material recoating blade is moveably supported in the second motion path (the second recoating blade 46b is moveably supported in the path MP2 via the framework 22: P0110, annotated Fig. 1 below, and as explained above); 
wherein the at least two build planes are disposed in a lateral arrangement (annotated BP1 and BP2 are laterally arranged: P0107 and annotated F1 below), wherein the first motion path is disposed with a lateral offset relative to the second motion path (annotated MP1 and BP2 are disposed with a lateral offset relative to each other relative to the x-axis: P0107 and annotated F1 below); and
a guiding device configured to guide the first build material recoating blade in the first motion path (framework 22 comprising a guiding assembly that clearly comprises y-axis guiding elements annotated as Ga1-Ga2 capable of guiding the recoating blade 46a in the path MP1 and allowing the recoating blade 46a to slide along the edges of the build module 24a along a direction parallel to the Y-axis above the feed platform 36a, the build platform 38a, and the 
wherein the guide device comprises:
at least one first guiding element being couplable or coupled with the first build material recoating blade (the guiding assembly in framework 22 clearly comprises the y-axis guiding elements annotated as Ga1-Ga2 being couplable with the first recoating blade 46a to allow the recoating blade 46a to slide along the edges of the build module 24a along a direction parallel to the Y-axis above the feed platform 36a, the build platform 38a, and the excess material chute 44a: P0107-0110 and annotated Fig. 1 below), wherein the at least one first guiding element extends parallel to the first motion path (annotated y-axis guiding elements Ga1-Ga2 extend parallel to the annotated MP1 path: annotated Fig. 1 below); 
at least one second guiding element being couplable or coupled with the second build material recoating blade (the guiding assembly in framework 22 clearly comprises the y-axis guiding elements annotated as Gb1-Gb2 being couplable with the second recoating blade 46b to allow the recoating blade 46b to slide along the edges of the build module 24b along a direction parallel to the Y-axis above the feed platform 36b, the build platform 38b, and the excess material chute 44b: P0107-0110 and annotated Fig. 1 below), wherein the at least one second guiding element extends parallel to the second motion path (annotated y-axis guiding elements Gb1-Gb2 extend parallel to the annotated MP2 path: annotated Fig. 1 below); 


    PNG
    media_image3.png
    667
    790
    media_image3.png
    Greyscale

Regarding claim 17, Cote, as applied to claim 1 above, discloses a build material recoating device (46a + 46b) substantially as claimed by applicant (see the rejection of claim 1 above addressing all the claimed limitation of this claim in detail). See MPEP §§ 2112.01 I, 2114 II, and 2115.
Regarding claim 18, Cote discloses a method of additively manufacturing three-dimensional objects (Abstract and P0001), the method comprising:

 (a)… (alternative limitations of (a) are not required); or
(b) wherein the at least one build material recoating blade comprises a first build material recoating blade and a second build material recoating blade (the layer recoating device/means 46a + 46b comprising a first recoating blade 46 associated with the first build plane BP1/38a and annotated as 46a and a second recoating blade 46 associated with the second build plane BP2/38b and annotated as 46b: P0110 and annotated Fig. 1 above), and wherein applying the build material powder comprises: 
moving the first build material recoating blade in a first motion path in which the build material recoating blade is moved across the first build plane (moving the first recoating blade 46a  along a first motion path annotated as MP1 such that 46a is moveable across MP1/38a to enable layer-by-layer application of powder build material onto MP1: P0110, 0149-0151, claim 12, and annotated Fig. 1 above), and moving the at least one second build material recoating blade in a second motion path in which the build material recoating blade is moved across the second build plane (moving the second recoating blade 46b along a second motion path annotated as MP2 such that 46b is moveable across MP2/38b to enable layer-by-layer application of powder build material onto MP2: P0110, 0149-0151, claim 12, and annotated Fig. 1).  In addition, the apparatus of Fig. 1 of Cote is expected to be capable of performing applicant’s claimed method during normal operation (P0110, 0149-0151, claim 12, and annotated Fig. 1above). See MPEP § .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote as applied to claim 1 above, and further in view of Wahlstrom (US 20100156003 – of record), Ojima (US 20190047220 – of record), and Allanic (US 6110409).
	Regarding claims 13-14 and 16, Cote fails to explicitly disclose a drive device for moving the recoating blades. 
However, Cote further implicitly discloses/suggests to provide a drive device (M1 + M2) adapted to generate a drive force for moving the first build material recoating blade (46a) in the first motion path and to generate a drive force for moving the second build material recoating blade (46b) in the second motion path (a person having ordinary skill in the art would clearly recognize/identify that illustrated 


    PNG
    media_image4.png
    505
    620
    media_image4.png
    Greyscale

In addition, in the same field of endeavor, additive manufacturing apparatuses, Wahlstrom discloses the technique of using a linear actuator motor and a cable drive to linearly move a recoating blade (42) across a build plane along a guiding element (track 50), wherein a person having ordinary skill in the art would understand/recognize that the cable drive is coupled to the recoating blade (42) via an slider and the cable drive extends parallel to the guiding element (track 50) to enable driving/sliding of the recoating blade (42) along the guiding element (P0060-0061, Fig. 4, and Figs. 15-19). Thus, the usage of a guiding device comprising a guiding track (50), linear actuator motors, and cable drives associated with the linear actuator motors as suitable elements for moving recoating blades is known. Wahlstrom’s drive device is more compact and needs fewer components (e.g. drive elements/sliders and/or guide members) than Cote’s drive device. Wahlstrom further discloses that the recoating blade speeds up leveling of fresh material layers and enhances layer accuracy, and it is also known as a doctor blade (P0009, 0019, and 0060).


    PNG
    media_image5.png
    519
    592
    media_image5.png
    Greyscale

In the same field of endeavor, additive manufacturing apparatuses, Ojima discloses the technique of using a drive device (drive means 13+15 including motors 20 + 31) adapted to generate a drive force for moving a first build material recoating blade (7a) in a first motion path and to generate a drive force for moving a second build material recoating blade (7b) in a second motion path, wherein the drive means comprises at least one drive element (25/30) being coupled to at least one build material recoating blade (7a/7b), wherein the at least one drive element (25/30) extends parallel to an associated guiding element (16/27) and parallel to its associated motion path (P0026-0030 and Fig. 1). Ojima’s drive means per recoating blade is more compact and needs fewer components (e.g. drive elements/sliders and/or guide members).
In the same field of endeavor, additive manufacturing apparatuses, Allanic discloses that a plurality of “doctor blades may easily be connected to a common mechanical component, the component being connected to a single motor, and the doctor blades being guided using a common guiding member” for the benefit(s) of increasing the number of doctor blades without increasing cost excessively (C6, L36-45). Allanic further discloses to drive the plurality of doctor blades simultaneously or independently (C5, L30-33 and L39-40; claim 13 and claim 16). Note: under the broadest reasonable interpretation of 
Based on the teachings of Wahlstrom, Ojima and Allanic, the use of a drive device comprising at least one motor and at least one drive element connected to at least one recoating blade to linearly move/slide the at least one recoating blade in a linear path is well-known and desirable in the art.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Cote in view of Wahlstrom, Ojima and/or Allanic by including a drive device comprising at least one motor adapted to generate a drive force for moving the first build material recoating blade in the first motion path and to generate a drive force for moving the second build material recoating blade in the second motion path for the benefit(s) of allowing/facilitating moving of the first build material recoating blade in the first motion path and moving of the second build material recoating blade in the second motion path. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Cote in view of Wahlstrom, Ojima and Allanic by including at least one drive element in the drive device and associating/coupling the at least one drive element to the recoating blades and to the at least one motor for the benefit(s) of allowing/facilitating power transmission to the first build material recoating blade and to the second build material recoating blade from the at least one motor of the drive device. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of modified Cote in view of Wahlstrom, Ojima and Allanic by providing/arranging the at least one drive element such that it extends parallel to the motion paths and guiding elements and such that it extends in between the at least two build planes for the benefit(s) of reducing the footprint, the number of components (e.g. motors, drive elements/sliders, and/or guide members) and/or the cost of the drive device while still allowing movement of the first build material recoating blade in the first motion path and movement of the second build material recoating blade in the second motion path. See MPEP § 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.

Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Weaver (US 20190160741) discloses an apparatus (Fig. 6) for additively manufacturing 3D objects comprising at least two powder applicators (241, 245) having the shape and function of recoating blades, the at least two powder applicators (241 and 245) capable of moving in different motion paths and capable supplying and recoating powder to at least two different build planes (271 and 275) while moving along the different motion paths (P0057-0065, Fig. 6, and other accompanying text);
Hochsmann (US 20180169894) discloses an apparatus (100) for additively manufacturing 3D objects (abstract) comprising at least two coating devices (32 and 34), the at least two coating devices (32 and 34) capable of moving in different motion paths and capable supplying powder layers to at least two different build planes (B1 and B2) while moving along the different motion paths (P0148-0152, 0160, 0177-0178, Figs. 1-5, and other accompanying text);
Meiners (DE 102016212571 with English machine translation – attached) discloses an apparatus for additively manufacturing 3D objects comprising at least one powder application device (9), the at least one powder application device (9) capable of moving in different motion paths and capable supplying and recoating powder to at least two different build planes (5) while moving along the different motion paths (P0030-0033, claim 10, Figs. 3-4, and other accompanying text); and
Hartmann (US 20180141272 – of record) discloses an apparatus for additively manufacturing 3D objects comprising at least two coaters capable of moving in different motion paths and capable supplying and recoating powder to at least two different build planes while moving along the motion paths (P0056, Fig. 13, and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743